CARBON CATALYST, BATTERY ELECTRODE, AND BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 9/9/2021:
Claims 1, 2, 4, and 6 have been amended; no new matter has been entered.
Previous rejections under 35 USC 112(b), 102, and 103 have been upheld.

Response to Arguments
Applicant's arguments filed 9/9/2021 have been fully considered but they are not persuasive. 
The Applicant discloses: “Claim 6 is clear in defining a ratio between (1) a minimum intensity in a Raman spectrum between a G band in a vicinity of 1,580 cm-1 and a D band in a vicinity of 1,360 cm-1 and (2) an intensity in the Raman spectrum of the G band.”
The Examiner respectfully traverses. The claim, as worded, is stating a ratio between a G band and a D band intensity to an intensity of the G band. This still makes no sense. According to Figure 2, there is an intensity Ig (relating to the 1,580 cm-1 wavenumber) and an intensity Id (relating to the 1,360 cm-1
The Applicant discloses: “claims 1, 2 and 4 have each been amended to recite that the carbon catalyst includes a carbonized material obtained by carbonizing a raw material containing an organic substance and a metal, the carbonized material containing the metal therein. 
Ito merely discloses a porous carbon catalyst made by depositing a carbon layer by CVD on alumina template particles followed by dissolution of the alumina template particles and heat treatment. Ito does not disclose or suggest a carbonized material obtained by carbonizing a raw material containing an organic substance and a metal, where the carbonized material contains the metal therein.”
The Examiner respectfully traverses. First, the Applicant is claiming a product claim. Second, Ito discloses in paragraph 0106 the process of carbonizing an organic compound in alumina (a metal) nanoparticles. As such, the carbonized material is made by carbonizing a raw material containing an organic substance (paragraphs 099 and 0106 disclose various organic compounds) and a metal (paragraph 0106 discloses aluminum). The fact that Ito utilizes CVD to carbonize this matrix is not commensurate within the scope of the claims.
Rejections under Imashiro have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claim 6 does not make any sense. The claim, as worded, is stating a ratio between a G band and a D band intensity to an intensity of the G band. This still makes no sense. According to Figure 2, there is an intensity Ig (relating to the 1,580 cm-1 wavenumber) and an intensity Id (relating to the 1,360 cm-1 wavenumber). The ratio of these intensities (Ig/Id) would obviously be greater than 0.30-0.49 according to the figure so then how does (2) an intensity in the Raman spectrum of the G band contribute to this range? The claim and specifications do not explain this.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (JP  2015-164889 A).
Regarding claims 1-5, 9, 17, and 18, Ito et al. teach a carbon catalyst which can be applied to a battery application (Paragraph 0119) comprising a carbonized material obtained by carbonizing a raw material containing an organic substance and a metal, the carbonized material containing the metal therein (Paragraph 0106 discloses the process of carbonizing an organic compound in alumina (a metal) nanoparticles. As such, the carbonized material is made by carbonizing a raw material containing an organic substance (paragraphs 099 and 0106 disclose various organic compounds) and a metal (paragraph 0106 discloses aluminum).), and a carbon structure that has a crystallite size Lc falling within a range of 0.80 nm or more and 1.20 nm or less calculated through use of a Bragg angle of a diffraction peak fbroad at a diffraction angle 2θ of 24.0°±4.0° obtained by separating a diffraction peak in a vicinity of a diffraction angle 2θ of 26° in an X-ray diffraction pattern obtained by powder X-ray diffraction using a CuKα ray (Paragraphs 0123-0129 disclose a porous carbon catalyst made by depositing a carbon layer by CVD on alumina template particles. Example 2, paragraphs 0142-0144, disclose making a carbon catalyst labeled PGS-M(16), which has a FWHM of the (002) XRD peak equal to 7.5° (see fig. 12, further fig. 11 discloses the corresponding XRD peak is at 25°. The catalyst prepared in example 4, paragraph 0155, labeled as PGS-M(25), has a FWHM of the (002) XRD peak equal to 7.7°. Applying the Scherrer equation, these values for PGS-M(16) and PGS-M(25) are 1.22 and 1.19 nm respectively.), and that exhibits a carbon dioxide desorption amount in the temperature range from 650°C to 1,200°C of 97 µmol/g or less in a temperature programmed desorption method including measuring a carbon dioxide desorption amount in the temperature range from 25°C to 1,200°C; a total of a carbon monoxide desorption amount and a carbon dioxide desorption amount in the temperature range from 650°C to 1,200°C of 647 µmol/g or less in a temperature programmed desorption method including measuring a carbon monoxide (Paragraph 0059 discloses CO and CO2 calculated from a heated desorption mass spectrometry (TPD-MS) measurement performed up to 1800 ° C. at a heating rate of 10 ° C./min under reduced pressure conditions. It is a porous carbon material having a total release amount of 100 μmol / g or less.)
Regarding claims 6-8, Ito et al. teach the carbon catalyst according to claim 1, wherein the carbon catalyst comprises the carbon structure that exhibits a half width of a D band in a vicinity of 1,360 cm-1 of 179 cm-1 or less in a Raman spectrum obtained by Raman spectroscopy (Fig. 13 discloses a D band peak at ~1350 cm-1 with an intensity of less than 200 cm-1.); wherein the carbon catalyst comprises the carbon structure that exhibits a half width of a G band in a vicinity of 1,580 cm-1 of 80 cm-1 or less in a Raman spectrum obtained by Raman spectroscopy (Fig. 13 discloses a D band peak at ~1550 cm-1 with an intensity of less than 100 cm-1.);. wherein the carbon catalyst comprises the carbon structure that exhibits a ratio of a minimum intensity between a G band in a vicinity of 1,580 cm-1 and a D band in a vicinity of 1,360 cm-1 to an intensity of the By looking at the intensities of the D and G bands of figure 13, the ratio will be less than 0.5.).
Regarding claim 10, Ito et al. teach the carbon catalyst according to claim 1, wherein the carbon catalyst comprises the carbon structure that has a specific surface area of 800 m2/g or more measured by a BET method (Fig.12 and paragraph 0154 disclose the surface area measured by BET is over 1500 m2/g.).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ito et al. (JP  2015-164889 A).
Regarding claims 11-16, Ito et al. teach the carbon catalyst according to claim 1. However, they do not teach the properties of carbon and nitrogen atom concentrations obtained by XPS, voltage and reduction current parameters obtained by rotating ring disk electrode voltammograms, or durability test results obtained by RRDE CVs.
However, Ito et al. teach a carbon catalyst that teaches the properties in previous claims 1-10. The product is essentially identical to what is being claimed and as such these properties are presumed to be inherent.
MPEP 2112.01    Composition, Product, and Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729